Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/21, 4/18/22, 7/20/22 was acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no 16/075265, filed 8/3/18, prior application no 16/075265, filed 8/3/18, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (2017/0177102).
	Re Claim 1,
	Long discloses an apparatus (Fig 1; a pair of handheld controllers), comprising: 
	a housing having at least one holding portion sized and shaped for gripping by a hand of a user, and including a surface that is engaged against a palm of the hand of the user when the holding portion is gripped by the user; a manipulation block located at one end of the housing and including a first side oriented to face a thumb of the hand of the user when the holding portion is gripped by the user, and a second side oriented toward an index finger of the hand of the user when the holding portion is gripped by the user, where the first side of the manipulation block includes at least one of: (i) one or more pressable buttons, and (ii) a stick button, and where the second side of the manipulation block includes a trigger button that is depressible by at least one finger of the user within a predetermined movable range of the button (Fig 1-4, ¶¶0016-0017; When the controller is grasped, the user's thumb is positioned above the main body and rests on a thumbstick. The user's second or index finger is positioned on a trigger button. The user's third or middle finger is positioned to contact a third finger button on the handle portion); and 	
	at least one of: (i) a thumb sensor block, located proximate to the first side of the manipulation block, and operable to detect the presence of the thumb of the hand of the user when the holding portion is gripped by the user (Fig 4, ¶0018; the thumbstick can include a thumb sensor to detect the presence of the user’s thumb or other finger).
	Long does not explicitly disclose a first finger sensor and a second finger sensor. However, in alternative embodiments, Long teaches that the trigger button and the third finger button can each include a capacitive tough sensor and/or a proximity sensor to facilitate finger detection, i.e., a first finger sensor, located on the trigger button, and operable to detect the presence of the at least one finger of the hand of the user when the holding portion is gripped by the user, and a second finger sensor, located proximate to both the second side of the manipulation block and the holding portion of the housing, and operable to detect the presence of at least one of a middle finger, a ring finger, and a pinky finger of the hand of the user when the holding portion is gripped by the user (Fig 4, ¶0018). Long further teaches such a configuration allows gesture detection (¶0018). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the finger detection taught in the alternative embodiments in order to provide additional features for the handheld controller.
	Re Claim 2,
	Long discloses the second finger sensor includes one finger sensor operating to detect the middle finger of the hand of the user, and at least one other finger sensor to detect at least one of the ring finger, and the pinky finger of the hand of the user when the holding portion is gripped by the user (Fig 4, ¶0018).
	Re Claim 3,
	Long discloses one or more functions of the apparatus are enabled, disabled, or modified based on whether at least one of the thumb sensor, the first finger sensor, and the second finger sensor detects the presence or absence of one or more fingers of the hand of the user (Fig 4, ¶0018).

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON T YEN/Primary Examiner, Art Unit 3715